Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
2.	The RCE (Request for Continued Examination) with Amendment filed 11/18/21 have been entered.  

3.	An examiner’s amendment to the record appears below.  This was made to incorporate the necessary additional features into the independent claims to distinguish over the prior art of record.  Accordingly, some dependent claims are cancelled which would otherwise now recite redundant features.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Caleb Wilkes on 12/14/21.

	

				Please amend the claims as follows:
1. (Currently Amended)	A processor-implemented method for collaborative document relations modeling, the method comprising:
	parsing, by a processor, a document corpus comprising collaborative documents, the parsing utilizing topic modeling and distance analysis techniques;
	deriving a collaborative document relational model to combine results of the parsing into a matrix;
	building, via the collaborative document relational model, a respective cartesian map for the collaborative documents;
determining, via the built cartesian maps, differences of the collaborative documents;
grouping content of the parsed document corpus through document clustering utilizing the derived collaborative document relational model and utilizing the differences, 
displaying the grouped content as document clusters in a graphical user interface of a document management application, the document clusters including an initial anchor document and showing relationships between various documents of the collaborative documents to the initial anchor document, the new user having accessed the initial anchor document;
crowdsourcing usage patterns of related collaborative documents of the document corpus, the crowdsourcing being implemented by previous members of a collaborating group;
updating the collaborative document relational model and the document clusters to incorporate the usage patterns;
surveying a navigation of a new user as the new user navigates the document clusters, the surveying measuring a success rate for the new user to complete an assimilation into the usage patterns
further updating the collaborative document relational model and the document clusters based on the surveying; and
displaying the further updated collaborative document relational model and document clusters in the graphical user interface.

2. (Original)	The method of claim 1, further comprising:
ingesting the document corpus from a document collaboration platform. 
	 
3. (Previously Presented)	The method of claim 1, wherein the deriving of the collaborative document relational model comprises:
calculating cosine differences of topics found in the document corpus to determine relationships between the topics. 

4. (Previously Presented)	The method of claim 1, wherein the topic modeling determines key terms in the document corpus, the key terms being part of the results of the parsing. 

5. (Canceled).
6. (Canceled). 

 7. (Previously Presented)	The method of claim 1, wherein the graphical user interface comprises the document clusters being integrated with existing document management applications as a form of a visual overlay.

8. (Currently Amended)	A computer system for collaborative document relations modeling, the computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
	parsing a document corpus comprising collaborative documents, the parsing utilizing topic modeling and distance analysis techniques;
	deriving a collaborative document relational model to combine results of the parsing into a matrix;
	building, via the collaborative document relational model, a respective cartesian map for the collaborative documents;
determining, via the built cartesian maps, differences of the collaborative documents;
grouping content of the parsed document corpus through document clustering utilizing the derived collaborative document relational model and utilizing the differences;
displaying the grouped content as document clusters in a graphical user interface of a document management application, the document clusters including an initial anchor document and showing relationships of various documents of the collaborative documents to the initial anchor document, the new user having accessed the initial anchor document;
crowdsourcing usage patterns of related collaborative documents of the document corpus, the crowdsourcing being implemented by previous members of a collaborating group;
updating the collaborative document relational model and the document clusters to incorporate the usage patterns;
surveying a navigation of a new user as the new user navigates the document clusters, the surveying measuring a success rate for the new user to complete an assimilation into the usage patterns
further updating the collaborative document relational model and the document clusters to incorporate the usage patterns and based on the surveying; and
displaying the further updated collaborative document relational model and document clusters in the graphical user interface.

9. (Previously Presented)  The computer system of claim 8, wherein the method further comprises:
ingesting the document corpus from a document collaboration platform. 	 

10. (Previously Presented)  The computer system of claim 8, wherein the deriving of the collaborative document relational model comprises:
calculating cosine differences of topics found in the document corpus to determine relationships between the topics. 

11. (Previously Presented)  The computer system of claim 8, wherein the topic modeling determines key terms in the document corpus, the key terms being part of the results of the parsing.

12. (Canceled).

13. (Canceled)	. 
 
14. (Previously Presented)	The computer system of claim 8, wherein the graphical user interface comprises the document clusters being integrated with existing document management applications as a form of a visual overlay.

15. (Currently Amended)	A computer program product for collaborative document relations modeling, the computer program product comprising:
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more non-transitory tangible storage media, the program instructions executable by a processor of a computer to perform a method, the method comprising:
	parsing a document corpus comprising collaborative documents utilizing topic modeling and distance analysis techniques;
	deriving a collaborative document relational model to combine results of the parsing into a matrix;
	building, via the collaborative document relational model, a respective cartesian map for the collaborative documents;
determining, via the built cartesian maps, differences of the collaborative documents;
grouping content of the parsed document corpus through document clustering utilizing the derived collaborative document relational model and utilizing the differences; and
displaying the grouped content as document clusters in a graphical user interface of a document management application, the document clusters including an initial anchor document and showing relationships of various documents of the collaborative documents to the initial anchor document, the new user having accessed the initial anchor document;
crowdsourcing usage patterns of related collaborative documents of the document corpus, the crowdsourcing being implemented by previous members of a collaborating group;
updating the collaborative document relational model and the document clusters to incorporate the usage patterns;
surveying a navigation of a new user as the new user navigates the document clusters, the surveying measuring a success rate for the new user to complete an assimilation into the usage patterns
updating the collaborative document relational model and the document clusters based on the surveying; and
displaying the further updated collaborative document relational model and document clusters in the graphical user interface.
16. (Previously Presented)	The computer program product of claim 15, wherein the method further comprises:
ingesting the document corpus from a document collaboration platform. 
	 
17. (Previously Presented)	The computer program product of claim 15, wherein the deriving of the collaborative document relational model comprises:
calculating cosine differences of topics found in the document corpus to determine relationships between the topics. 

18. (Previously Presented)	The computer program product of claim 15, wherein the topic modeling determines key terms in the document corpus, the key terms being part of the results of the parsing.

19. (Canceled)	.

20. (Canceled)	.  

21. (Previously Presented)   The method of claim 1, wherein the differences of the collaborative documents are cosine differences. 

22. (Previously Presented)  The method of claim 1, further comprising:
	crowdsourcing a failure rate of the generated collaborative document relational model; and 
further updating the generated collaborative document relational model based on the crowdsourced failure rate.

23. (Previously Presented)  The method of claim 1, wherein the document clusters in the graphical user interface comprise document affinities that are displayed by at least one member selected from a group consisting of different shapes, different colors, different patterns, and different graphical representations.    



4.	The following is an examiner’s statement of reasons for allowance: The Amendment filed with the RCE on 11/18/21 and the Examiner’s Amendment together place the application into condition for allowance by incorporating the necessary additional features into the independent claims to distinguish over the prior art of record.  The amendment filed 11/18/21 brings out building the respective Cartesian map for the collaborative documents via the collaborative document relational model, and determining differences of the collaborative documents via the built Cartesian maps; displaying the document clusters including the initial anchor document and showing relationships between various documents to the initial anchor document, the new user having accessed the initial anchor document; surveying navigation of a new user as the new user navigates the document clusters, the surveying measuring a success rate for the new user to complete an assimilation into the usage patterns.  The Examiner’s Amendment brings out crowdsourcing usage patterns of related collaborative documents of the document corpus, the crowdsourcing being implemented by previous members of a collaborating group; updating the collaborative document relational model and the document clusters to incorporate the usage patterns; further updating the collaborative document relational model and the document clusters based on the surveying; and displaying the further updated collaborative document relational model and document clusters in the graphical user interface.  It is now clearly recited that the grouped document clusters are displayed in the graphical user interface, and then after the collaborative document relational model and the document clusters are updated to incorporate the usage patterns, the further updated collaborative document relational model and document clusters are then displayed in the graphical user interface.  Dobrynin shows collaborative document relational modeling, Shukla shows machine learning analysis, and Risch shows displaying document clusters; furthermore Clark analyses usage patterns of previous users.  Nevertheless, even the combination of these references does not show all the specific modeling and analysis techniques, as well as the manner of displaying the further updated collaborative document relational model and document clusters in the graphical user interface, as recited in the independent claims as now amended.  Independent claims (1- method, 8 – apparatus, 15 – non-transitory media) as amended, are not set forth in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174